 ELECTRO-MECHANICAL PRODUCTS COMPANY637Electro-Mechanical Products CompanyandRaymond J. Mc-Mahon,William Santini,Melvin HilliardandInternationalUnion,United Plant Guard Workers of America,and ItsAmalgamated Local114.Cases Nos. 7-CA-2174, 7-CA-1175,7-CA-1176, and 7-CA-2376.February 15, 1960DECISION AND ORDEROn October 26, 1959, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices alleged in the complaint and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the Respondent filed exceptions to the Trial Examiner's report and abrief in support thereof.The General Counsel filed a brief in supportof the Intermediate Report.The Board l has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the ex-ceptions and the briefs, and hereby adopts the findings, conclusions,and recommendaitons of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Electro-Mechanical Prod-ucts Company, Garden City, Michigan, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Union, UnitedPlant Guard Workers of America, and its Amalgamated Local 114,or any other labor organization, by discriminating in regard to hireor tenure of employment or any other term or condition of employ-ment of its employees.(b)Making promises to its employees of economic benefits wherean object thereof is to dissuade them in their adherence to or activitieson behalf of the aforesaid Union, or any other labor organization.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to forma labor organization, to join or assist the aforesaid Union or any other]Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itsauthority in these cases to a three-member panel [Chairman Leedom and Members Beanand Fanning]126 NLRB No. 78. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Reopen its plant protection department at its Ford Road plantand offer to Raymond J. McMahon, William Santini, and MelvinHilliard immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityand other rights and privileges, and make them whole for any loss ofpay suffered by them in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpay due.(c)Post at its Ford Road, Garden City, Michigan, plant, copiesof the notice attached hereto marked "Appendix."' Copies of saidnotice, to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, in writ-ing,within 10 days from the date of his Order, what steps theRespondent has taken to comply herewith.2In the event that this Order Is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Union,United Plant Guard Workers of America, and its Amalgamated ELECTRO-MECHANICAL PRODUCTS COMPANY639Local 114, or in any other labor organization of our employees,by discriminating in any manner in regard to their hire or tenureof employment, or any term or condition of their employment.WE WILL offer to the following employees immediate and fullreinstatement to their former or substantially equivalent posi-tions,without prejudice to seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss ofearnings suffered as a result of our discrimination against them :Raymond J. McMahon, William Santini, and Melvin Hilliard.WE WILL NOT make promises to our employees of economic bene-fits where an object thereof is to dissuade them from adherenceto or activities on behalf of the aforesaid Union or any other labororganization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist the above-named or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by a lawful agreementrequiringmembership in a labor organization as a condition ofemployment.ELECTRO-MECHANICALPRODUCTSCOMPANY,Employer.Dated----------------By-------------------------------------(Representat'ive)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed by the individuals and the Union above named againstElectro-Mechaincal Products Company, herein the Respondent,the General Counselissued a complaint,thereafter twice amended,alleging that the Respondent had en-gaged in unfair labor practices within the meaning of Sections 8(a) (1) and (3) and2(6) and(7) of the National Labor Relations Act, 61 Stat.136, herein the Act.With regard to the unfair labor practices,the second amended complaint, datedJune 4, 1959, alleged in substance that the Respondent:(a)On or about October 22,1958, made promises of economic benefits to em-ployees in an effort to dissuade them from membership in the Union. 640DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)On or about November 3, 1958, closed its plant protection department, sub-contracted the work thereof, and terminated the employment of Raymond J. Mc-Mahon, William Santini, and Melvin Hilliard because of the employees' union mem-bership and activities.'The Respondent filed an answer in which it denied the com-mission of unfair labor practices and alleged affirmatively that on November 18,1958, the individual complainants were offered but refused the opportunity of rein-statement.A hearing, with all parties represented, was held before the duly desig-nated Trial Examiner at Detroit, Michigan, on June 30 and July 1 and 2, 1959.Following the close of the hearing, the General Counsel and the Respondent filedbriefs which have been considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTElectro-Mechanical Products Company, a Michigan corporation,with its principaloffices and plant atGarden City,Michigan,isengaged in the business of manufac-turing electrical and mechanical subassemblies for the automotive and other industries.During 1958,the Respondent sold and delivered from its GardenCity,Michigan,plant to points located outside the State of Michigan,products and materials manu-factured by it, valued in excess of $100,000.The Respondent admits that it isengaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Plant Guard Workers of America, and its Amal-gamated Local 114, herein called the Union, is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The central issuesOn November 3, 1958, while a representation petition was pending before theBoard for certification of the Union as the bargaining agent of the Respondent'splant guards, the Respondent discharged the four guards then in its employ-all ofwhom had joined the Union-and substituted in their place an outside guard service.The General Counsel contends that the Respondent's action as aforesaid was sparkedby the plant guards' designation of the Union; that it would not have occurred, atleast at that time, but for such designation; and that it was therefore violative ofthe employees' statutory rights and unlawfully discriminatory within the meaningof the Act. In defense, the Respondent asserts that its action was entirely unrelatedto the employees' union membership or activities, but was tied instead to legitimateeconomic considerations and to dissatisfaction with the manner in which the plantguards had theretofore performed their duties.According to the Respondent, itsdecision to transfer the guards' functions to an outside guard service had been made,and arrangements therefor completed, before the guards joined the Union or, atleast, before the Respondent learned of it.What has just been said presents thecentral substantive issue of this case, but there is also another issue, litigated atconsiderable length, relating to the remedy to be ordered in the event unlawfuldiscrimination is found.The Respondent claims, and the General Counsel and theUnion dispute, that the discharged guards, about 2 weeks after their discharge, re-fused to accept an offer of substantially equivalent employment at plants of othercompanies affiliated in ownership with the Respondent.The Respondent contendsthat the alleged refusal must be reviewed as a defense to an order of reinstatement,or, in any event, as a bar to the running of backpay thereafter, on the theory ofwillful loss.In this section of the report, I shall consider only the facts relatingspecifically to the Respondent's violation of Section 8(a) (1) and (3).The remain-ing issue relating to reinstatement and backpay will be taken up where it belongs,in the section entitled "The Remedy."'The original and the first amended complaint also alleged discrimination against afourth employee, Saul A. Glazer, who, along with the others, had filed a charge againsttheRespondent on November 14, 1958. Glazer's name was dropped in the secondamended complaint. It was explained at the hearing that his case had been settled andtherefore withdrawn from the consolidated proceeding. ELECTRO-MECHANICAL PRODUCTS COMPANY641B.Chronology of eventsThe three guards alleged to have been discriminated against-Raymond J. Mc-Mahon,William Santini,and Melvin Hilliard-along with a fourth guard,Saul A.Glazer, whose case was independently settled and withdrawn from this consolidated:proceeding-were employed at the Respondent'sFord Road plant,and togetherconstituted the Respondent's entire force of plant protection employees.The Re-spondent employs at that plant some 500 or more production and maintenance em-ployees, who were represented at the time of the events here involved by the Empco^Shop Union.The Shop Union was then an independent labor organization, but ithas since become affiliatedwith the UAW-AFL-CIO. Theguards were excludedfrom the unit-represented by the Empco Shop Union.At its Ford River plant, the Respondent is engaged,among other operations, inGovernment contract work pertaining to missiles,requiring the maintenance of certainsecurity precautionsTo provide the required security, the Respondent,after firstconsidering and apparently rejecting an outside guard service,established its ownplant protection department in May 1958,and hired as guards the four employeesnamed above.The guards worked one at a time at fixed shifts.Itwas theirprimary duty to check the identification of all persons entering the plant and to seethat all those leaving the plant with packages carried appropriate passes. In addi-tion, they were required at hourly intervals to patrol the entire plant, punching in atsome nine different stations on each hourly round.At various times during theiremployment,the guards had complained to management that during their plantpatrols, there was no adequate security protection of the entrance they were requiredto guard.At one time they had sought to have the employee entrance door pad-locked during the time of their patrols, but management refused to go along afterthe shop committee complained that this would create a fire hazard.During the year 1958,both before and after the guards were hired there were anumber of small thefts in the plant.The Respondent did not hold the guards per-sonally to blame for such thefts. It did, however,criticize the plant superintendentwho, among numerous other duties,was then responsible for the operation of theplant protection department.The Superintendent,in addition to other derelictionsunrelated to his supervision of the guard service,was charged with failing to openand read the guards' daily reports.In September 1958, he was demoted and sub-sequently discharged.On September 25, 1958, the Respondent hired a personnelmanager, Fred Brisbois,and about the beginning of October turned over to himthe supervision of its plant protection force.Not long after Brisbois took over-onthe weekend of October 11 and 12, to be exact-a substantial number of small toolsdisappeared from one of the Respondent's production departments,thereby disrupt-ing production in that department on October 13.At a meeting of managementofficials on October 13, Brisbois was instructed to take appropriate steps to tightenup on plant security.On October 17, 1958, Brisbois called a meeting of the plant guards.Brisboisannounced to the guards that effective the following Monday, October 20, theywere to go on a rotating shift schedule,instead of working fixed shifts as theretofore.Brisbois gave the employees a schedule of the shifts to which they would be assignedduring the following 4 weeks.Although there is some conflict in the testimonyon this point,I am satisfied from all the evidence that Brisbois, in the course of hisremarks,made reference to the theft that had occurred the preceding weekend,and indicated that the reorganization of the shift schedule was directly related tomanagement'sdesire to take added precautions to guard against a recurrence ofsuch incidents.Brisbois,although stating that higher management had expressedsome criticism of the manner in which plant protection was being handled, toldthe guards it was his view that they were doing the best they could; considering thatonly one guard was available at a time to guard so large an area. There was alsosome discussion,initiated by the guards,about differential pay for the night shiftand uniforms to be supplied by the Company. Brisbois made a note of the guards'requests and promised to take them up with higher management.During that same week, all four guards signed application cards for membership,in the Union.At the hearing the Respondent went to great pains in an effort to,establish-though the point is not critical to decision here-that the cards were notsigned until after Brisbois'meeting with the guards on October 17.The docu-mentary evidence,supported by the oral testimony of the witnesses,shows,however,that all but Glazer signed their cards prior to that meeting.Hilliard's and Santini'scards are dated October 14,and McMahon's,October 15, although it appears thatthey did not actually pay their initiation fees until October 20.Glazer's application55 4461-60-vol. 126-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard is dated October 17, and his testimony reflects that he signed it after the meetingwith Brisbois that day.By letter, dated October 21, 1958, the Union advised the Respondent that itrepresented a majority of the Respondent's plant protection employees and requesteda meeting for the purpose of collective bargaining.On the following day, the Unionfiled with the Board a petition seeking certification as the bargaining representativein a unit of the Respondent's plant protection employees.The Respondent received the Union's bargaining request on October 22.Thatsame day, or perhaps a day later, Frank Beauchamp, the Respondent's executivevice president, approached Santini and Glazer in the plant.2As appears fromSantini's credited testimony, substantially corroborated by Glazer, and not contra-dicted by Frank Beauchamp, the following occurred:Mr. Beauchamp came right over and came to Saul and I and put his armsaround our shoulder and says, "Well, I understand that you have joined theUnion," and I said, "Yes, we did, Mr. Beauchamp," and he said, "What seemsto be the trouble'?" "Well," I says, "for security reasons."He says, "What doyou mean?" and I says, "Well, Mr. Beauchamp, honestly now, could you live ona dollar seventy cents an hour" . .. He says, "I will have that changed. Iwon't give you no nickels and dimes. I will give you a substantial raise."Hesays, "I will get you in to see Mr. Stanski to get you into the Empco Shopunion," and he also said that he would see that we would get in there, and I said,"Well, I am sure sorry.We have already joined the Union," and I said, "Weneed the uniforms . . . I have been wearing out my good clothes". . . andhe said, "Well, I am going out of town over the weekend.Would you make afigure of what you want, and you and your guards get together and let me knowwhat it is when I come back," and I says, "I will talk to them, but I don't knowif it's going to do any good or not." 3As further appears from Glazer's credited testimony, Beauchamp, when mentioningthat he would try to get the men into the Shop Union, also declared that he didnot believe in having two unions in the plant.There is evidence that Frank Beau-champ did in fact make an effort to have the guards admitted into the Shop Union.Aloise Stanski, the then president of the Shop Union, recalled, while testifying, thatFrank Beauchamp had approached him about that time to inquire if the guards couldjoin the Shop Union, explaining that he "would rather have everybody in oneunion under one roof instead of numerous unions." Stanski, however, advisedBeauchamp that his union was precluded from representing the guards.On Monday, October 27, several events of significance occurred: (1) The Re-spondent received formal notice from the Board's Regional Office of the filing ofthe Union's representation petition. (2) Frank Beauchamp, following up his earlierrequest of Santini, came to Santini's work station, and asked, "Did you boys cometo an agreement yet on the figures," drawing from Santini the response, "No, wehaven't.we joined the Union, and we are letting the Union take care of ourbargaining."4(3) Frank Beauchamp conferred with Lewis Luchow, a sales repre-sentative of Pinkerton's National Detective Agency, Inc , about the use of Pinkerton'sguard service.As appears from Luchow's credited and undenied testimony, Beau-champ mentioned in the course of the conference that the Respondent's guards werethen being organized.That same day-October 27-Luchow, at Frank Beauchamp's request, sent aletter of service to the Respondent, outlining the nature and costs of the guardservice Pinkerton was prepared to furnish.The letter, which is in evidence, recitesthat it was being submitted "as per your conversations with our Mr. Wolf on Febru-ary 5, 1958, Mr. Morgan on March 12, 1958, May 15, 1958, and May 27, 1958,and Mr Luchow on October 27, 1958."Within the next few days thereafter, Ifind, although the evidence on that point is disputed, the Respondent contracted outitsguard work to Pinkerton whose guards at that time were unorganized.The2At that time Santini was finishing his shift and Glazer was there to take over thefollowing shift.3McMahon also testified to a conversation with Frank Beauchamp at about the sametime of somewhat similar purportHowever, McMahon's testimony in this respect im-r pressedme as the product of a confused recollectionIt appears that Santini shortlyafter the event reported to McMahon the conversation he had had with Frank Beauchamp,and I am satisfied that by the time of the hearing McMahon was unable to separate inhis own mind what he had heard from Santini from what he had heard himself. Althoughnot directly contradicted, McMahon's testimony in this respect is not relied upon.4This finding is based upon Santini's uncontradicted testimony credited in this respect. ELECTRO-MECHANICAL PRODUCTS COMPANY643followingMonday,November 3, 1958, Pinkerton began to provide guard servicesunder its contract with the Respondent,and on that same day the Respondent termi-nated the services of the four guards in its employ.The only reason stated on theguards' termination notices was"reduction in force."C. Analysis and concluding findingsPerhaps the key factual issue in this case concerns the date when the Respondentdecided to and did contract out its guard services to Pinkerton.Contrary to thefinding made above, the Respondent contends that it finalized its arrangements withPinkertonbeforeand not after it received the Union's bargaining demand.Forreasons elaborated below, I reject that contention.The finding adverted to is fully supported both by Pinkerton's letter of serviceearlier referred to and by the testimony of Pinkerton Salesman Luchow, a whollydisinterested witness. It is corroborated,moreover, by Pinkerton'soffice records-consisting of a sales report,a journal index book, and a work order,all of which wereduly authenticated and received in evidence.The entries on such records, alongwith supporting testimony of Pinkerton witnesses,show that the Respondent's orderfor guard services was received sometime between October 28, 1958, at the earliest,and October 30, at the latest,probably on October 29.To support its claim thatthe guard work was actually contracted out prior to the bargaining demand, theRespondent introduced into evidence a Pinkerton confirmation notice, bearing dateof October 20.As appears,however,from the credited testimony of Joseph Spicer,Pinkerton's office manager,the confirmation must have followed,it could not possiblyhave preceded,Pinkerton'swork order containing an October 30 business receiptdate, since it is Pinkerton's standard procedure to prepare its confirmation noticesfrom information already transcr.bed on its work order.Just how the October 20date got on the confirmation letter-a date clearly in conflict with Pinkerton's otheroffice records,as well as with the letter of service which the Respondent does notdispute it received after October 27-was not explained.But on the basis of theother overwhelming evidence from clearly reliable sources recited above, I haveno doubt that the best that can be said of it is that it was a result of a typographicalerror.Nor do I credit the Respondent's assertion that, prior to the bargaining demand,it had already reached a decision and initiated steps to substitute an outside guardservice for its own plant protection force.To support that assertion,the Respondentrelied entirely upon the testimony of Frank Shirley,assistant to the company president.Shirley testified that about the middle of October,as a result of the recent theft inthe plant, he recommended to Jack Beauchamp,the Respondent'spresident, that abonded guard service be retained to perform the Respondent'splant protectionwork and that Jack Beauchamp approved his recommendation,that the two there-upon checked the classified telephone directory to determine what companies offeredthat type of service;that Pinkerton was selected because it had the largest ad; andthat thereupon Jack Beauchamp in his presence telephoned Pinkerton'soffice and-either inquired about the availability of such services,as Shirley testified at onepoint, or actually requested such services,as he testified at another.Shirley fixedthe date of the call as about October 15 or 16,pegging the date to the Respondent'sreceipt of Pinkerton's confirmation letter,which he testified he first saw on October21, although,as found above,it could not possibly have been received before October30.Shirley'soverall testimony was not such as to invite confidence,and histestimony as to the Jack Beauchamp call to Pinkerton impressed me as contrived.As to detail,Shirley's version at the hearing was at variance with what he hadstated in a prehearing affidavit and also incons,stent in at least one important respectwith testimony he gave on cross-examination.5 Significantly,Jack Beauchamp, al-though present in the hearing room, was not called upon to corroborate Shirley'stestimony as to the telephone conversation he is supposed to have had with Pinkertonon or about October 15.It is to be noted, too, that Pinkerton's service letter ofOctober 27,although it specifically adverts to Pinkerton'sprevious contacts with theRespondent,makes no reference to any contact between May 27 and October 27,R In his affidavit,Shirley had stated that negotiations for an outside guard service hadbeen proceeding for some time and that "Jack Beauchamp advised me on or about October15, that he had concluded a verbal arrangement with Pinkerton's and that our guardswould be replaced"Compare this with Shirley's embroidery at the hearing aboutsearching the classified directory.Also compare this with Shirley's testimony at onepoint of his cross-examination, that he first learned the guards were to be dischargedsometime during the week before they were discharged. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDand says nothing at all of any contact with Jack Beauchamp.Moreover, it seemstome wholly improbable that the Respondent would have gone to the trouble ofreorganizing the guards' shift schedules on October 20, if by then it was alreadycommitted to a decision to replace its guards with an outside guard service.Certainly, the promise of a wage increase made to the guards on October 23, apromise the Respondent has not denied making, is irreconcilable with the Respond-ent's present assertionTo sum up: Although perhaps not entirely satisfied with the quality of the servicesperformed by its plant protection force, the Respondent, prior to the advent of theUnion, took no steps and overtly indicated no intent to replace them with anoutside guard service.As soon as it learned that the guards had designated theUnion as their bargaining representative, the Respondent, through a responsibleofficer, expressed its opposition to their joining a union other than Empco ShopUnion, and, by means of promises of economic benefits, sought to dissuade themfrom continued adherence to the union of their choice.Upon definitely ascertainingseveral days later that the guards were unwilling to accept its promise of addedbenefits in exchange for their renunciation of the Union, the Respondent, now alsofaced with a representation petition, moved at once to destroy the proposed plantguard bargaining unit, by entering into negotiations, which it soon completed, for anoutside guard service to take over the work theretofore performed by its own plantprotection force.The sequence and timing of the events recited above lead tosolid inference that the Respondent would not, at least at that time, have taken theaction it did, but for the guards' designation of the Union; in other words, to aninference that the Respondent's action was discriminatorily motivated.That inference the Respondent has failed to rebut.The Respondent's principaldefense, that its decision to contract out the guard work preceded its knowledge ofthe guards' union interest, has been discredited. Its assertion, made through itscounsel at the opening of the hearing, that the action taken was motivated, at leastin part, by "economic considerations" was thereafter not implemented by evidence.6There is, to be sure, evidence that the Respondent was concerned about the efficientoperation of its plant protection force, and was particularly disturbed by the theftof a substantial number of small tools during the weekend of October 11 and 12.But it is immaterial that the Respondentmight have beenjustified in discharging theguards for that reason, if in fact that was not the reason that impelled its action.Contrary to the Respondent's assertion, I do not believe the Respondent was led tothe action it took by the theft on the weekend of October 11 and 12.At the hearingthe Respondent made no claim that any of the guards were personally responsiblefor that theft. Its only immediate response to the discovery of the theft was thereorganization of the guards' shift schedules, and it was not until after the interven-tion of the guards' union activities that the Respondent decided to discontinue itsown plant protection department in favor of an outside guard service. If there werenothing else, the offer of a wage increase and other benefits made by Frank Beau-champ to the guards on or about October 23 would be enough to refute the claimthat the earlier theft or dissatisfaction with their work was a moving reason for thedischarge action.Nor is the inference of discrimination rebutted, as the Respondentfurther urges, by the evidence showing that the Respondent had no aversion to unionorganization as such, having recognized and dealt with unions at that plant and atplants of affiliated companies.The uncontradicted evidence in this case shows that.though the Respondent was not opposed to the union organization of its guards, itwas opposed to their representation by a union other than the Shop Union, assertedlybecause it did not want to deal with more than one union in the plant. But under-the Act the choice of what union was to represent them was one for the employeesand not the Respondent to make.It is concluded and found that by closing its plant protection department onNovember 3, 1958, subcontracting the work thereof, and terminating the employ-ment of Raymond J. McMahon, William Santini, and Melvin Hilliard, the Respond-ent unlawfully discriminated against the aforesaid employees within the meaningof Section 8(a)(3) of the Act and also engaged in conduct violative of Section8(a) (1) of the Act. It is further found that the Respondent independently violated"Frank Beauchamp, who, according to Shirley's testimony-at one place, was the onewho made the final decision on behalf of the Respondent to discharge the guards, andwho was therefore in the best position to testify as to the underlying .motivation, wasnot called as a witness. Shirley upon whom alone the Respondent relied at the hearingto defend its discharge action, testified that he did not participate in any discussion withmanagement officials in which "economic considerations" were mentioned. ELECTRO-MECHANICAL PRODUCTS COMPANY645:Section 8 (a) (1) of the Act by Frank Beauchamp's conduct on or about October 23,1958, in making promises of economic benefits to the guards in an effort to dissuadethem from adherence to the Union.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, Ishall recommend that the Respondent be ordered to cease and desist therefrom.Because the Respondent's conduct was such as to impinge upon fundamental em-ployee rights guaranteed by the Act, the commission of other unfair labor practicesmay reasonably be anticipated.A broad 8(a)(1) cease and desist order willconsequently be recommended.An issue has been raised as to the affirmative relief.The Respondent contendsthat reinstatement is precluded, or, in any event, backpay should be abated, byreason of an alleged unjustified refusal by the complainants to accept an offer ofsubstantially equivalent employment some 2 weeks after their discharge. I amaware that the Board, under its usual practice, does not undertake to determine atthis stage of an unfair labor practice proceeding possible questions relating to rein-statement or willful losses.But as the specific issue stated above was, with the,consent of all parties, fully and extensively litigated at the hearing-indeed, at fargreater length than the unfair labor practices issues-I believe that it may properlybe considered and disposed of now.To obtain a full picture of what occurred, it is necessary to begin where theaccount of the unfair labor practices left off.Shortly after the discharges, the Union at two meetings with the Respondentprotested both the discharge action and the Respondent's selection of an unorgan-ized guard service to replace the discharged employees.The Union threatened topicket the Respondent's plant unless the situation were corrected.Although de-fending its action as justified by legitimate considerations, the Respondent indicatedthat to avoid trouble it would be willing to replace Pinkerton with an organizedguard service.But it flatly refused to reinstate the discharged guards.The Uniondeclared that it would not be satisfied with anything short of full reinstatement ofthe guards to their former positions.On November 11, 1958, the Union placed a picket line at the Respondent's plant.The picketing effectively closed down all plant operations. In an effort to restoreproduction, the Respondent met with the Union on the second day of the picketing,November 12, and entered into a written agreement with it for the removal of thepicket line.The agreement provided in substance that, in consideration of theUnion withdrawing its picket line, the Respondent, pending a ruling by the Boardon the unfair labor practice charges, would "reemploy in salary only the 4 plantguards that were laid off on November 3, in order that an agency could be employedto perform their duties subject to the NLRB decision"; but that the guards were notto be reinstated unless and until the Board ruled in their favor. In compliance withthe agreement the Union removed its picket line that day.On the same day, theRespondent replaced Pinkerton with another guard service-Bonded Guard Service,Inc. ("Bonded") -whose employees were then represented by the Union and cov-ered by a collective-bargaining contract.When the agreement was made, the Respondent, through no fault of the Union,was under the mistaken impression that a Board ruling disposing of the unfairlabor practice charges could quickly be obtained, perhaps in a matter of days. Itsoon learned otherwise.The Respondent apparently then came to the conclusionthat the agreement it had made was, from its point of view, an improvident one.At a meeting of management, it was decided that the Respondent ought not to paythe discharged guards for doing nothing, even if the alternative was to create jobsfor which there was no real need.The guard services at the Respondent's plantwere now being performed by Bonded, but the Respondent had two affiliated com-panies, one located in Garden City at the same location as its Ford Road plant, andthe other at Romulus, which is located some 35 miles from Detroit, less from theFord Road plant.No guards had been employed at the plants of the affiliatedcompanies before, nor have any been employed since.The Respondent did notwant the discharged guards at its Ford Road plant, but, rather than pay them for 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot working, it decided to "make" jobs for them at the affiliated company plants, onthe theory, stated by Shirley, that even "if we had a watchdog at the station orsomething there at this remote place, it was better than nothing."On November 18, 1958, Shirley for the Respondentsentby registered mail thefollowing letter to each of the four discharged plant guards:This is toinformyou that in line with our discussions with various interestedparties, and our agreement, we feel that you are obligated to perform servicesfor the compensation agreed upon.We feelit is also in our interest to maintaina Bonded Guard for the securityof our plant and facilities.Therefore,we are requestingthat you contactMr. Zack of Bonded Guard Service, Inc., 441 Grand Blvd., Phone Lorain8-4150, at once so that you may be assigned responsibilities.Your work will not be at our Ford Road Plant, however it will be withaffiliated companies.Mr. Zack has been informedof this communicationand he will be lookingforward tohearing fromyou not later than Thursday, November 20, 1958.Notwithstanding the opening paragraph of the letter, it appears that the Re-spondent had had no prior discussions with the Union or with the discharged guardsabout the subject matter of the letter.In earlierconversationswith Bonded'sgeneralmanager, Thomas J. Zack, however, Shirley had inquired about the possi-bility of Bonded placing the discharged guards on its payrollfor assignmentat otherplaces.Zack had indicated to Shirley that perhaps suchan arrangementmight beworked out if the Respondent were willing to create specific jobs to which theguardsmight be assigned,and ifthe guards, afterinvestigation,were found quali-fied tomeetBonded's employment standards?The discussions in that regard hadbeen no more than exploratory, however.When the November 18 letter was sent,no definite arrangement had been reached by the Respondent with Bonded for theplacement of the discharged guards.8 It appears, further, that prior to November18, Zack sounded out the Union as to what its attitude would be if Bonded wereasked to absorb the Respondent's discharged guards.The Union pointed out thismight give rise to problems under the Union's collective-bargaining contract withBonded, in part because of the seniority provisions giving preference in employmentplacement and retention to employees who had worked for Bonded in the past, andin part because there was a differential between theamountthe guards were thenbeing paid and Bonded's lower pay scale.McMahon received the Respondent's registered letter at 9 a.m, on November 19,and Hilliard, later that morning.Theremainingtwo dischargedguards, Santiniand Glazer, did not receive theirs until the following day.McMahon, shortly afterreceiving the letter called Zack, who said he knew nothing about the Respondent'sletter or of any job that Bonded might offer him.9McMahon communicated to theother guards what Zack had told him.Believingthat the situation as to them wouldbe the same, the others-with the possible exception of Glazer, whoisnot nowconcerned with this proceeding-made no attempt to contact Zack directly.1° In-stead, the guards-including McMahon-referred the matter to the attention of theUnion.They were counseled by union representatives to "sit tight" while the Unionlooked into the situation.The guards appeared content thereafter to have the Unionact for them in a representative capacity and to be guided by its advice.During the forenoon of November 19, 1958, James C. McGahey, the Union'sInternational president, andWilliam F. Garey, administrativeassistantto the Inter-national president, telephoned Zack to find out what he knew of the letter and thejobs to which it referred.Zack told them he knew nothing of the letter and hadreceived no intsructions from the Respondent about the placement of its formerguards.The union representatives also spoke to Shirley that morning, charginghim with chicanery and an attempt to violate the November 12 agreement. Shirley4At that time, Shirley mentioned that one of the guards (unidentified) had had a prisonrecord, and Zack expressed the opinion that lie would not get by the bonding company8The findings as to the absence of a prior arrangement is based upon the testimony ofZack, 'a witness called by the RespondentShirley's contrary testimony is not credited'This finding is based upon McMahon's positive testimony, credited in this respect.Zack testified that to the "best of [his] knowledge" he could not "recall" receiving a callfrom any of the guards, but added that as to that he would not consider his memory as"infallible "10 Glazer testified that he sought to reach Zack by telephone on November 20, but wastold by the girl answering the telephone that Zack was not in and that she knewnothing about a job for him. Zack, on the other hand, testified that the only call froma job applicant reported to him that day was an anonymous one. ELECTRO-MECHANICAL PRODUCTS COMPANY647stated that he was acting on the advice of counsel, and insisted, moreover, that hehad previously completed arrangements with Zack for the hiring and placement ofthe men.He also stated, in response to one of the Union's objections, that theRespondent would stand responsible for the pay differential between the guards'compensation under the agreement and Bonded's lower pay scale.Later that same day, Zack received in the mail copies of the Respondent's Novem-ber 18 letter.Zack also spoke to Shirley, ascertaining from him where Shirleywanted the guards placed and details of the proposed arrangement.Thereafter-during the afternoon of November 19-Zack telephoned Garey of the Union to advisehim that since their earlier talk that morning he had received copies of Shirley'sletter and had also been informed of the locations at which Shirley was furnishingjobs for the men. Zack also pointed out that Shirley's offer to provide jobs wasconditioned upon the men meeting the reporting deadline of the letter and beingfound qualified for placement on Bonded's payroll as bonded guards.There wassome further discussion as to whether Bonded's hiring of the guards under the sug-gested arrangement might not create problems for Bonded under the seniority pro-visions of its contract with the Union.Zack stated he could see no obstacle toBonded hiring the guards if they otherwise met the conditions set out above.But,as Zack conceded at one point of his testimony, he did not tell Garey that Bondedhad as yet made a definite arrangement with the Respondent for the employment ofthe four guards or that the men were definitely assured of employment if theyreported.And, as he further conceded in substance, he did not then, or at anyother time, make a concrete offer on behalf of Bonded to employ the men. It wouldappear, however, that he left it clear, at least by implication, that he was prepared,if the Union were to go along and instruct the guards to report, to process theirapplications for assignment to jobs at the Respondent's affiliated companies, subject,however, to the conditions stated above.tiThe Union at that time did not counsel the guards to follow up on Shirley's offer.The Union considered-so its officials testified-that the offer was a departure fromthe terms of the strike settlement agreement, and if the agreement was to be altereditought to be renegotiated with the Union first so as to assure protection of therights of the affected employees.The Union also felt that Shirley had no right tooffer the men jobs with another company, and particularly so when the Respondenthad no definite agreement with that other company for it to hire the men.On November 21, 1958, the guards called at the Respondent's office to receivetheir paychecks.While there, they saw Shirley, who told them they would regretnot having gone down to see Zack.When McMahon mentioned that he had con-tacted Zack, only to be told that Zack had no knowledge of the letter, Shirley statedthat Zack had probably not yet received a copy of the letter at the time, and he alsoinformed the guards where the jobs referred to in the letter were to be located.However, he did not at that time expressly offer to extend the reporting deadline fixedin the letter.One or more of the guards indicated to Shirley that the entire matterhad been left by them for the Union to handle on their behalf and that any furthertalks on the subject would have to be with the Union. That same day, three of theguards-Santini, Hilliard, and Glazer-had a meeting with Garey at the union office.Garey told them that as far as he knew there were no jobs for them at Bonded, eventhough Shirley had stated otherwise.On November 21, 1958, the Respondent wrote the Union that because of theguards' failure to contact Bonded or the Respondent in reply to its letter of November18, the Respondent would no longer honor its obligation for payments under theNovember 12 agreement.Are the facts found above such as to preclude an order or reinstatement andbackpay, as the Respondent contends?On the issue of reinstatement, no real problem is posed.The remedy normallyprovided for a discriminatory discharge is an unconditional offer of reinstatementto the discharged employee's "former or substantially equivalent position."Thequoted phrase is intended to mean "former position wherever possible, but if suchposition is no longer in existence, then a substantially equivalent position." 12The"As to the second conversation between Garey and Zack on November 19, there isconsiderable conflict between the testimony of the two, and also some contradiction and nolittle confusion with'm the testimony of each of themTo resolving the conflicts andmaking the findings set out above, I have given weight to Zack's disinterested position,and in most instances of direct conflict betwene him and Garey have accepted histestsmoni'11The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 837 '648DECISIONS OF NATIONAL LABOR RELATIONS BOARD""offer"of February 18 scarcely meets that test for a number of reasons.Itwas, tobegin with, not unconditional,for it was made dependent upon the employees beingcleared for employment by Bonded;moreover,itwas for a limited period to apply-only during the interim period covered by the November 12 agreement.Nor wasitan offer of "reinstatement,"a term which normally implies reemployment in thesame position with the same employer; for here the employment was not to be bythe Respondent,but by another employer.The Respondent argues that the offer-must be viewed as one of substantial reinstatement,since the jobs formerly held bythe employees had been abolished with the contracting out of the guard work toan outside agency, leaving employment in a similar capacity by the outside agencyas the nearest equivalent to the jobs the guards had formerly held. In the circum-stances of this case,I reject that argument.As has been found, it was not onlythe discharge of the employees that was discriminatorily motivated, but also theRespondent'sconcurrent decision to abolish its own plant protectiondepartmentand to contract out the work formerly done by that department.Moreover, workof the same kind remains to be done,and is now being done, at the plant wherethe discharged employees were formerly employed. In order to effectuate the policiesof the Act, it is necessary to undo the Respondent's unlawful conduct and restorethe discharged employees to where they would have been but for it.That can onlybe done in this case by requiring the Respondent to reopen its own plant protectiondepartment and to offer the employees thereof herein found to have been discrimi-nated against immediate and full reinstatement to the positions they held at the timeof their discharge at the Ford Road plant.13A somewhat more difficult question is presented by the Respondent's alternativecontention, that its letter of November 18, even if not an offer of reinstatement,was at least a bona fide offer of employment, and that the guards' failure to complywith the request contained in that letter was an unjustifiable refusal to take desirablenew employment, and hence a willful loss withinthe Phelps Dodgedoctrine,14 pre-cluding any order for backpay for the period after November 20, 1958.As to that contention there is, to begin with, an issue of fact.The GeneralCounsel disputes that the offer was a bona fide one, and disputes also that at thetime it was made Bonded had jobs available for the men, even if they were able tomeet the condition precedent of qualifying for employment by Bonded under itsstandards.To support his position, the General Counsel relies mainly on the recordshowing that the Respondent at the time the offer was made had not as yet effectedany final arrangement with Bonded for the hiring and placement of the guards, and-that Zack of Bonded knew nothing of any jobs for the men when McMahon, thefirst of the guards to receive the letter, contacted Zack on the morning of November19.On the basis of all the record evidence, I am persuaded, however, that, whateverthe situation may have been on the morning of November 19, the Union was onnotice by the afternoon of that day that the Respondent, subject to the conditions,of the offer as found above, intended in good faith to make jobs available for theguards at their former wages at the plants of its affiliated companies,and thatBonded, though it had as yet closed no definite arrangement with the Respondent,would have been agreeable,the Union willing, to go along with the Respondent'srequest.Whether or not reported to the guards, the Union's knowledge must, Ifind, be imputed to the guards, since the Union at their express request was thenacting on their behalf and in effect as their agent.But the resolution of fact made above merely reaches, it does not dispose of theissue of whether,by failing to report to Bonded as requested,the guards must beadjusted to have incurred a willful loss.For purposes of decision here, I find itunnecessary to consider the points made by the General Counsel that the assertedoffer may not be considered a valid one in any event because of its conditionalaspect 15 and because the employees were not given under all the circumstancesreasonable time within which to accept.For, I am satisfied, the Respondent's back-pay contention must in any event be rejected upon another ground.ThePhelps Dodgedoctrine that "a clearly unjustifiable refusal to accept newemployment"provides ground for the abatement of backpay, is normally appliedto situations where the offer refused has been made by an employer other than13 See R.C.Mahon Company,118 NLRB 1537, 1544 enforcement denied on othergrounds 269F 2d 44 (CA 6).'4Phelps Dodge Corp. v. N L R.13 ,313 U.S 177.1i As noted above, there is evidence in the record that both Zack and Shirley were'aware at the time thatat least one of the employees could not have qualified foremployment by Bonded. ELECTRO-MECHANICAL PRODUCTS COMPANY649the one found guilty of the unfair labor practice.The obligation of the offendingemployer is to grant to an employee against whom he has unlawfully discriminatedino less than full reinstatement to his former, if available, otherwise to a substantiallyequivalent position.The employee has a right to insist upon his due from such an,,employer.And the right to so insist would be an empty one if a refusal to acceptless than full reinstatement could only be at the risk of forfeiture of the backpayto which he normally would be entitled.Board and court authority supports the-proposition that where an offer of new employment by a discriminating employerdoes not measure up to the standard of reinstatement, a failure or refusal to acceptitmay not be viewed as "clearly unjustifiable."Thus, inCorningGlassWorks v. NL.R.B.,129 F. 2d 967 (on contempt), theSecond Circuit Court of Appeals held that it was not a willful loss for an employeeto refuse a position offered by a discriminating employee, where the offer made,though otherwise calling for the restoration of the employee's former position, didnot also call for restoration of his seniority rights. InBudd Wheel Company, 49NLRB 1350, 1351, the Board held that an employee's rejection of an offer of anotherand higher paying job made by an employer who had discriminated against himwas not under the circumstances of that case "a clearly unjustifiable refusal" to,take desirable new employment, disentitling him from backpay. InQuest-ShonMark Brassiere Co., Inc.,80 NLRB 1149, 1154, enfd. 185 F. 2d 285, 295 (C.A. 2),the Respondent offered employees entitled to reinstatement their former jobs at theplants they had worked only on condition that they were acceptable to their cowork-ers, and, if that condition could not be met, offered them jobs at a new and differentnearby plant in the same city. It was held that the offer did not fulfill the Respond-ent's reinstatement obligation, so as to terminate the Respondent's reinstatement orbackpay liability.isIt has already been found, contrary to the Respondent's assertion, that the Re-spondent's offer in this case did not fulfill its reinstatement obligations to the em-ployees.It is true that the offer contemplated that the employees would be placed'on the payroll of another employer, BondedBut the offer emanated solely fromthe Respondent, not from Bonded.The employment being offered was not regularemployment by Bonded, but employment of limited duration restricted to jobswhich the Respondent was creating for the employees, which it could abolish at anytime, and over which it would therefore continue to retain final control. In thesecircumstances, I am persuaded, the rule of the cases cited above ought to apply indetermining whether there was a willful loss, rather than the rule applicable to situa-tions where there has been a refusal to accept desirable new employment offered byone not a party to the discrimination.The validity of what has just been said may be proved in another way. In thiscase, as has been found, the Respondent, motivated by a purpose to nullify the effortsof its guards to obtain separate recognition of a bargaining representation of theirown choosing, discriminatorily abolished its plant protection department and dis-charged the employees in it, substituting an outside agency to perform its required'plant protection work. If prior to discharging the guards, the Respondent, motivatedby the same discriminatory purpose, had offered as an alternative to discharge totransfer the guards to new jobs elsewhere or with other companies, and the guards.had refused, as would have been their right, to acquiesce in such discriminatorytransfer, the Respondent would have been in no position to claim that the employeessustained a willful loss because of an unjustifiable refusal to take the proffered newemployment. See,N.L.R.B. V. Armour & Co.,154 F. 2d 570, 577 (C.A. 10). Yet,so far as willful loss is concerned, no practical difference appears between the hypo-thetical situation just posed and the actual situation present here.To hold that10 In the case last cited, the Board noted that even if the jobs at the new plant weresubstantially equivalent to the jobs from which the employees had been separated, theoffer would still be uneffective unless their former jobs were no longer In existence.Thesame view was expressed by the court which considered the offer "in practicaleffect" asone for reinstatement to the new plant.Tennessee-Carolina Trams fort, Inc.,108 NLRB 1369, upon which the Respondent reliesto support its position that rejection of an offer of an equivalent job at another plantoperates to relieve an employer of further backpay obligations, is clearly distinguishableIn that case, unlike the instant one, it appears that work of the kind the employees haddone had been wholly discontinued at the location where the employees formerly worked,and the Board concluded under all the circumstances there present, that the Company'soffer was "consistent with the Board's remedial precedent" and the very "kind of offer theBoard would normally direct the Respondent to make to the employees." That is nottrue, however, in the Instant case.SeeR. C. Mahon Co.,supra. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees wronged by an employer's unlawful discrimination must, under pain ofsustaining willful losses, thus cooperate with a wrongdoing employer by acceptingless than the full reinstatement which is their due, while the effects of that em-ployer's unlawful conduct continue to remain unremedied, is to provide employers,desirous of engaging in discriminatory conduct, with a ready device by which theymay be assured of the continuing benefits of their unlawfulness while being insuredagainst its costs.Such a rule could only tend to encourage, not discourage, the com-mission of unfair labor practices; it would not be such as to effectuate the policies ofthe Act.For the reasons indicated, I conclude that the guards' failure to comply with therequest contained in the Respondent's letter of November 18, 1958, was not aclearly unjustifiable refusal on their part to take desirable new employment so asalone to preclude the further running of backpay, as contended by the Respondent.The holding in this case with regard to willful losses is, of course, limited to theprecise issue which was litigated at the hearing. It is not intended to prevent theRespondent from showing, if it can, at the compliance stage of this proceeding thatthe affected employees are otherwise chargeable with willful losses of earnings, in ac-cordance with established law-see,Southern Silk Mills, Inc.,116 NLRB 769, andcases there cited.Accordingly, it is recommended that the Respondent be affirmatively ordered, inaccordance with usual Board policy in cases such as this, to reopen its plant protec-tion department at the Ford Road plant and offer to the employees involved in thisproceeding who were discharged on November 3, 1958, immediate and full rein-statement to their former or substantially equivalent positions without prejudice toseniority or other rights and privileges.SeeThe Chase National Bank of the Cityof New York, San Juan, PuertoRico,Branch,65 NLRB 827. It is further recom-mended that the Respondent be ordered to make such employees whole for any lossof pay suffered by reason of the discrimination against them.Loss of pay shall bebased upon earnings which they normally would have earned from the date of thediscrimination against them to the dates of offer of reinstatement, less net earnings,and shall be computed on a quarterly basis in the manner established by ,the Board inF.W Woolworth Company,90 NLRB 289.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discriminating with respect to the hire and tenure of employment of Ray-mond J. McMahon, William Santini. and Melvin Hilliard, thereby discouragingmembership in the Union, the Respondent has engagde in and is engaging in unfairlabor practices withi the meaning of Section 8(a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Chauffeurs,Teamsters and Helpers"General" Local No. 200'andMilwaukee Plywood Company.Case No. 13-CC-183.Feb-ruary 15, 1960DECISION AND ORDEROn June 9, 1959, Trial Examiner William R. Ringer issued hisIntermediate Report in the above-entitled proceeding, finding thatIHerein called Local 200.126 NLRB No. 80